EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Wagner on 6/10/2022.
The application has been amended as follows: 
Claim 1, line 10, replace “oxygen;” with --oxygen, wherein the nasal cannula further comprises a second lumen fluidically coupled to the sampling lumen and configured to receive ambient air via an opening wherein the second lumen extends from an opening on the exterior wall of the conduit and co-terminates with the sampling lumen such that a distal terminus of the second lumen is covered by the CO2-permeable membrane;--.
Claim 10, line 8, delete “and” between “monitor;” and the end of line 8.
Claim 10, line 10, replace “sampling lumen.” with --sampling lumen; and 
a second lumen disposed within the wall of the conduit and configured to direct a flow of ambient air to the sampling lumen, wherein the second lumen extends from an opening on the exterior wall of the conduit and co-terminates with the sampling lumen such that a distal terminus of the second lumen is covered by the CO2-permeable membrane, and wherein the second lumen is fluidly coupled to the sampling lumen.--  
Claim 17, lines 8-9, delete “a second lumen adjacent to and fluidly coupled to the first lumen, wherein the second lumen is configured to receive ambient air; and” between “exhalation” in line 7 and “a carbon dioxide” in line 10 
Claim 17, line 14, replace “oxygen.” with --oxygen; and 
a second lumen fluidly coupled to the first lumen, wherein a distal terminus of the second lumen is covered by the CO2-permeable membrane, and wherein the second lumen is configured to receive ambient air.-- 
Claim 16, line 1, replace “claim 15” with --claim 10--.
Claims 6 and 15 have been canceled

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior of record, Connell (5,937,858) discloses a device whose ordinary use provides a method of high flow oxygen therapy (HFOT) (delivers oxygen to a patient’s pharynx) (col 2, ln 43-48) and carbon dioxide (CO2) monitoring (monitoring levels of expired gases) (col 3,ln 1-4) comprising: delivering high flow oxygen therapy (HFOT) via a central lumen (38) (tubular portion) of a nasal cannula (30) (airway) (col 4, ln 43-51), the nasal cannula comprising a proximal end (30A) (end portion containing (36), a distal end (30B) (end portion adjacent to end of conduit (15)) (fig 3, col 3, ln 30-34) positioned within a pharynx region of a patient's airway (see fig 2), and the central lumen (38), and in 6 discloses a sampling lumen (82) (gas line) formed within a wall of the nasal cannula (can be integrally formed inside wall of airway tube) (col 5, ln 17-31); receiving sampled exhaled breath of the patient via the sampling lumen at a CO2 monitor (capnometer), wherein the sampling lumen is configured to sample the exhaled breath at the pharynx region through the CO2-permeable membrane and direct the sampled exhaled breath to a CO2 monitor fluidly coupled to the sampling lumen (exhalant gas sampling line is fitted with a male coupling 37 which is adapted to be connected to a capnograph (not shown) (col 4, ln 57-63); and determining a level of CO2 in the exhaled breath using the CO2 monitor (capnograph is used to monitor the expired carbon dioxide level) (col 1, ln 33-36); Lethi (6,394,093) in figs 1-2 teaches a nasal cannula (1) (nasopharyngeal tube) including an inflatable cuff (3) coupled to an exterior wall of the nasal cannula (3) to anchor the distal end within the pharynx region (col 3, ln 43-56); Finneran et al (2011/0230742) teaches an endotracheal tube (12) (tubular body) including a sensor (36) configured to measure a gas analyte such as carbon dioxide (CO2) and connected to a carbon dioxide (CO2) permeable membrane (38) (para [0022], and wherein the CO2-permeable membrane is selectively permeable to CO2 relative to oxygen (membrane (38) may be adapted to selectively allow passage of one or more analytes or gases while preventing passage of other gases and/or particles) (para [0025]); and Ricciardelli et al (2007/0107728) teaches a respiratory gas monitoring system including a second lumen (116) (first tube) configured to receive ambient air (108) ambient input) and connected to a sensor (34) (para [0056]) and fluidly connected via sensor (34) to a first lumen connecting a patient (114) to the sensor (114) (para [0056]) in order to calibrate the sensor (34) (para [0016]).  However, neither Connell, Lethi, Finneran et al, Ricciardelli et al nor the other prior art of record, either alone or in combination, disclose the second lumen co-terminates with the sampling lumen such that a distal terminus of the second lumen is covered by the CO2-permeable membrane.  Therefore, claims 1-5, 7-14, and 16-21 are found to be allowable, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Christopher (2005/0121038) discloses a nasal cannula for high flow pharyngeal augmentation of ventilation; Star et al (2005/0245836) and Maki et al (6,165,336) disclose discloses sensors including a permeable membrane provided to selectively allow gases to pass through; Lewer (2015/0151094) and Brekke (3,915,173) disclose a nasopharyngeal tube including an inflatable body asymmetric about a lumen of the conduit such that the inflatable cuff has a larger volume portion adjacent an interior curve of the conduit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                             /COLIN W STUART/Primary Examiner, Art Unit 3785